Citation Nr: 0426871	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple sclerosis with involvement of the right lower 
extremity, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
multiple sclerosis with involvement of the left lower 
extremity, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals of 
multiple sclerosis with facial weakness and decreased 
sensation, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for residuals of 
multiple sclerosis with nystagmus of the left eye, currently 
rated 10 percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from February 1981 to March 
1988.

This appeal arises from September 1991 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that denied claims for 
increased ratings for residuals associated with service- 
connected multiple sclerosis. 

By RO rating action of January 1993, the veteran's service- 
connected multiple sclerosis was re-characterized as 
involvement of right lower extremity, rated 10 percent 
disabling; involvement of left lower extremity, rated 10 
percent disabling; facial weakness and decrease in sensation, 
rated 10 percent disabling; and mild lateral nystagmus on the 
left, rated 10 percent disabling.  This resulted in a 
combined rating of 40 percent for residuals of multiple 
sclerosis.  

By RO rating action of March 1995 a 10 percent rating was 
assigned for hypertension and the combined service-connected 
disability rating remained 40 percent.  

The Board remanded the case in July 1998 and May 2003.  

Neither the veteran nor his representative has specifically 
requested that the veteran is entitled to service connection 
for an eye disability secondary to his service-connected 
hypertension.  However, the Board finds that issue to have 
been "reasonably raised" by a liberal reading of the 
veteran's current medical record, i.e., the opinion of the VA 
examiner who conducted the October 2002 hypertension 
examination indicating that the veteran had atherosclerotic 
complication of hypertension present in the retina.  Mingo v. 
Derwinski, 2 Vet. App. 52, 54 (1992) (citing EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 
127, 129 (1991)).  As this issue has not yet been addressed, 
it is referred to the RO to take the necessary steps to fully 
develop and adjudicate it.

The issues of entitlement to increased ratings for multiple 
sclerosis with involvement of the right and left lower 
extremities, and involvement with facial weakness and 
decreased sensation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims for entitlement to increased 
ratings for hypertension and nystagmus, and of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained. 

2.  The veteran's diastolic blood pressure reading is not 
predominantly 110 or more, and his systolic blood pressure 
reading is not predominantly 200 or more.

3.  The veteran has nystagmus.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for hypertension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2003).

2.  The criteria are not met for a rating higher than 10 
percent for nystagmus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6016 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
There is a question whether the VCAA notice requirements 
apply where the initial AOJ decision was made prior to the 
enactment of the VCAA.  However, in this case, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issues of entitlement to 
the residuals of multiple sclerosis with nystagmus of the 
left eye, and hypertension, a substantially complete 
application was received in May 1991.  In a January 1993 
rating decision, the veteran's service- connected multiple 
sclerosis was re-characterized as involvement of right lower 
extremity, rated 10 percent disabling; involvement of left 
lower extremity, rated 10 percent disabling; facial weakness 
and decrease in sensation, rated 10 percent disabling; and 
mild lateral nystagmus on the left, rated 10 percent 
disabling.  The veteran appealed for a higher rating.  And in 
a February 2004 letter, the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  A statement of the case (SOC) issued 
in February 2004 again informed him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims for increased ratings, the timing of the notice does 
not comply with the express requirements of the law.  
Certainly, there is a question as to whether the notice error 
of this kind may be non-prejudicial to a claimant.  

On the one hand, the failure to provide the notice until 
after a claimant has already received an initial unfavorable 
AOJ determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant.  

Certainly, there exists the possibility of a notice error 
being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in February 2004 
were not given prior to the first AOJ adjudication denying 
the claims for increased ratings, the notices were provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After notice was provided, the 
case was readjudicated, as evidenced by the February 2004 
SOC.  The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The veteran has referenced treatment for these conditions and 
records pertaining to such treatment have been obtained.  In 
addition, he was provided several VA examinations.  
Therefore, to decide the appeal would not be prejudicial 
error to him.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent, does not prevent the Board from 
rendering a decision at this time on the issue of entitlement 
to a higher ratings for residuals of multiple sclerosis with 
nystagmus of the left eye, and hypertension, since all 
notification and development needed to render a fair decision 
on these issues has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

II.  Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  

Only the current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

A.  Nystagmus

The veteran contends that his service-connected nystagmus 
should be rated more than 10 percent disabling, as the 
symptoms and manifestations of the disability from which he 
suffers have increased in severity.

The regulations provide for a 10 percent rating for central 
nystagmus.  Diagnostic Code 6016.

Diagnostic Code 6016 does not provide any specific criteria 
for evaluating central nystagmus, other than its mere 
presence.  The veteran has been variously diagnosed with mild 
lateral nystagmus of the left eye; lateral nystagmus of the 
left eye; horizontal nystagmus, more prominent on the left 
than the right; horizontal nystagmus of the left eye, and 
vertical nystagmus.  The Board also notes that several VA 
compensation and pension examinations have found no 
nystagmus.  Whether or not the veteran's nystagmus is the 
same as "central nystagmus," as contemplated by the rating 
schedule, the current 10 percent rating for the disability is 
the maximum allowable under the Diagnostic Code.

Inasmuch as the rating schedule does not provide for a rating 
greater than 10 percent for nystagmus, no higher schedular 
rating may be assigned.  And he already has a rating at this 
level retroactive to the date of his claim (May 1991).  
Moreover, there is no evidence whatsoever of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b).

Therefore, an increased rating for nystagmus is not 
warranted.  For these reasons, the preponderance of the 
evidence is against the claim for an increased rating for the 
nystagmus, so the benefit-of-the-doubt doctrine does not 
apply and the appeal must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 

B.  Hypertension 

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2003).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and 
post-amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; 
VAOPGCPREC 7-2003.  After a review of the relevant 
regulations, the Board finds that the schedular ratings 
applicable to hypertension (DC 7101) essentially did not 
change as a result of these new revisions.  So the new 
criteria are not more favorable than the old criteria, and 
vice versa.

Under the pre-amendment DC 7101, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation was warranted.  And Note 1 indicated that, 
when continuous medication was shown necessary for control of 
the condition with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, DC 7101 (1997).  As 
such, the veteran's use of medication was considered in the 
assignment of his initial 10 percent rating.

Under the current version of DC 7101, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more or 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
will be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation is 
warranted.  And Note 1 indicates that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension means the diastolic blood 
pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, 
DC 7101 (2003).

As indicated in the above cited codes, to receive the next 
higher rating of 20 percent, the veteran's diastolic 
pressure, i.e., the bottom number of his blood pressure (BP) 
reading, must be predominantly 110 or more, or his 
systolic pressure, i.e., the top number of his BP reading, 
must be predominantly 200 or more.  The veteran believes he 
meets this requirement.

A review of the veteran's medical records show that his 
highest blood pressure reading was 172/118, taken at a VA 
examination in November 1992.  A recent VA examination in 
July 1999 revealed blood pressure readings of 158/90 and 
153/98.  The examiner noted that the veteran was receiving 
medication for his hypertension and that his blood pressure 
readings were well controlled with systolic readings between 
85 and 95, generally.  Another VA examination in October 2002 
noted blood pressure readings of 136/85 and 131/80.  There 
were no occasions when either the veteran's diastolic 
pressure was 110 or more or when his systolic pressure was 
200 or more.  Thus, his claim for a rating higher than 10 
percent for his hypertension must be denied.  The medical 
findings are indisputable.

The Board notes that the veteran does not have additional 
cardiac disability besides his hypertension, which would 
warrant a higher rating under another Diagnostic Code 
pertaining to the cardiovascular system.  The veteran 
underwent DC (direct-current) cardioversion to treat his new-
onset atrial fibrillation in March 1994.  However, VA 
examinations in July 1999 and October 2002 found no other 
cardiovascular symptomatology besides hypertension.  
Therefore, his hypertensive symptomatology is appropriately 
rated exclusively under Diagnostic Code 7101.  

The Board notes the opinion of the VA examiner who conducted 
the October 2002 hypertension examination indicated that the 
veteran had atherosclerotic complication of hypertension 
present in the retina.  This decision encompasses only the 
question of an increased rating for hypertension and any 
other cardiovascular sequelae.  The Board has referred the 
issue of secondary service connection for an eye disability 
in the Introduction section of this decision.  

For these reasons, the preponderance of the evidence is 
against the claim for an increased rating for the 
hypertension, so the benefit-of-the-doubt doctrine does not 
apply and the appeal must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 


ORDER

The claim for a rating higher than 10 percent for the 
hypertension is denied.

The claim for a rating higher than 10 percent for the 
nystagmus is denied.

	(CONTINUED ON NEXT PAGE)





REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the residuals of 
multiple sclerosis involving facial weakness and decreased 
sensation may be rated as moderate, severe, or complete 
paralysis of the fifth (trigeminal) cranial nerve.  The 
rating code specifies that this rating will be dependent upon 
a relative degree of sensory manifestation or motor loss.  In 
the Board's July 1998 remand, an examination was requested 
and the examiner was to offer an opinion as to whether the 
veteran's symptomatology represented moderate, severe, or 
complete paralysis of the fifth cranial nerve.  However, no 
such opinion was obtained. Therefore, another cranial nerves 
examination should be obtained.  

In addition, regarding increased ratings for the veteran's 
residuals of multiple sclerosis with involvement of the  
right and left lower extremities, involving impairment of the 
external popliteal nerve (common peroneal) may be rated as 
mild, moderate, severe, or complete paralysis.  Again, no 
such opinion is for record, and therefore, another peripheral 
nerves examination should be obtained.

Accordingly, the claims hereby are REMANDED to the RO for the 
following:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for any facial or lower 
extremity condition that are not 
currently on file.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  After the above development has been 
completed, the veteran should then be 
scheduled for VA cranial and peripheral 
nerves examinations.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner(s) prior to the examination(s).  

A.  The cranial nerves examiner is asked 
to determine whether the veteran's fifth 
cranial nerve symptoms approximate 
moderate, severe, or complete paralysis 
of the fifth cranial nerve.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings.

B.  The peripheral nerves examiner is 
asked to determine the presence, if any, 
of foot drop, slight droop of the first 
phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction 
of the foot, weakened adduction of the 
foot, and anesthesia covering the entire 
dorsum of the foot and toes.  The 
examiner should also provide an opinion 
as to whether the injury equates to 
"mild," "moderate," or "severe" 
incomplete paralysis, or complete 
paralysis to the nerve.  

4.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for multiple sclerosis 
with involvement of the right and left 
lower extremities, and involvement with 
facial weakness and decreased sensation.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



